70 F.3d 638
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Edward S. IRONS, Appellant,v.Jeffrey D. KARCESKI, et al., Appellees,Regents of the University of California, Intervenor.
No. 94-7231.
United States Court of Appeals, District of Columbia Circuit.
Nov. 9, 1995.Rehearing and Suggestion for Rehearing In Banc Denied Dec.13, 1995.

1
Withdrawn from bound volume;


2
to be published in full.


3
See 1996 WL 39511.